- PILED
                                                                     &J0HN f. mum.h
                                                                                COUNTY CLERK
                                                                            LLASCiUNTY.TEW

                                                                      8HSHAY2S PMM07

                                                      In the,      Court
    Plaintiff                              yj
                                                                                   *"**      S3       ^
                                                                                   W         Cn       X


                 Vs nvfoo                                                          111
                                                     Dallas County, Texas           3         *°          Q>%
                                                                                       u      =*          5
                                                                                       b'     j=          '-2
                                                                                       7s.        —        CO
                                                                                                  o
                                        NOTICE OF APPEAL



   TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW the Defendant, self-represented, and files this Notice ofAppeal                    />
  Jrom the judgment signed by the Court on ^/^9/iS       . , r A//l,J/r
   YM^^MjUrrr^ Defendant, appeals to the           rT*+~CkArt dh /#T  ^
   at Dallas, Texas.

                                                   Respectful


                                                   Print Name: vVgU \ f^XsC O^
                                                   Address"                13


                                                   Telephone: .Rdf 5)7 -^ftl^                                   ^


                                 CERTIFICATE OF SERVICE


                                                                            correct copy
                „ „                 .                         . . . >2Wib_
rtH0UU,u»ji        Attorney for Plaintiff, at
   Texas, on this the ^     day of fl[(\.[/i


                                                              \y^  cA?q /VWPoJ
                                                      Print Name




                       \   Mem*ni(?U>A^iC^